01/21/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               December 8, 2020 Session

  SAMUEL LEE BACHELOR JR. v. AJA MICHELE BACHELOR N/K/A
                 AJA MICHELE BURRELL

                  Appeal from the Circuit Court for Shelby County
                    No. CT-004562-17 James F. Russell, Judge
                     ___________________________________

                           No. W2020-00516-COA-R3-CV
                       ___________________________________

This case involves a divorce that was granted in January, 2019. As a part of their divorce,
the parties entered into a marital dissolution agreement which was thereafter incorporated
into the final decree of divorce. Subsequently, the Appellant filed a petition for contempt,
alleging that the Appellee was in noncompliance with his obligations under the marital
dissolution agreement and requested, among other relief, attorney’s fees for having to file
the petition. The trial court found that while the Appellee had been noncompliant with the
marital dissolution agreement, the noncompliance was not willful and therefore concluded
that the Appellant was not entitled to attorney’s fees. For the reasons stated herein, we
reverse the trial court’s decision to not award the Appellant her attorney’s fees and
additionally award the Appellant her attorney’s fees on appeal.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed in
                               part and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and CARMA DENNIS MCGEE, J., joined.

Darrell D. Blanton, Memphis, Tennessee, for the appellant, Aja Michele Burrell.

Theresa H. Patterson, Memphis, Tennessee, for the appellee, Samuel Lee Bachelor, Jr.

                                        OPINION

                      BACKGROUND AND PROCEDURAL HISTORY

        Samuel Lee Bachelor, Jr. (“the Appellee”) and Aja Michele Bachelor (“the
Appellant”) were married on July 13, 2010, in San Juan, Puerto Rico. The parties had no
children and separated on or about October 10, 2017, in Shelby County, Tennessee. The
parties entered into a marital dissolution agreement (“MDA”) which was incorporated by
reference into the final decree of divorce that was entered on January 15, 2019.

       This MDA set forth various obligations and responsibilities with which the parties
were to comply. Specifically, the MDA provided for the following:

      8.      RETIREMENT ACCOUNTS. Wife shall be awarded as a division of
      marital property one-half of the value of Husband’s Tennessee Consolidated
      Retirement Account as of the date of the Final Decree. Husband’s counsel
      shall be responsible for the preparation of any documents necessary to divide
      the account. Such account shall be divided within sixty (60) days from the
      date of the Final Decree by entry of a Qualified Domestic Relations Order.
      Husband represents that he has not withdrawn from such account since the
      filing of the divorce. The parties shall share in the increase or decrease of
      said account up until the entry of the QDRO transferring Wife’s interest to
      her. Both parties acknowledge that this is a monthly pension payable upon
      Husband’s retirement and is not payable in lump sum unless he is no longer
      employed by Shelby County Schools System. In the event he receives a lump
      sum, Wife is entitled to her one-half on the day he receives such sum. Wife
      shall be awarded any and all pension and/or retirement accounts she has
      accrued during the marriage.

      ....

      10.     HEALTH INSURANCE. Notice has been given to Wife, pursuant to
      T.C.A. § 56-7-2366, with regard to her medical (accident and sickness)
      insurance. Wife is presently covered on Husband’s health and hospitalization
      through his employment with the Shelby County School System. Husband
      shall make COBRA coverage available to Wife. It is Wife’s intent to obtain
      her own through her employment. When Wife obtains her own coverage
      through her employment, Husband shall be solely responsible for the
      payment of all premiums incident to her coverage with her employment and
      shall reimburse her such sum on a monthly basis, on or before the 15th day
      of each month, for all such premiums for a period of twelve (12) months from
      the date of the Final Decree, and Wife shall be solely responsible for all
      copayments, deductibles and all uncovered medical expenses of every kind
      or nature from the date of the Final Decree and thereafter. After the twelve
      (12) month period, Wife shall be solely responsible for all premiums for such
      coverage and for all uncovered medical, dental, ophthalmological,
      counseling expenses, medication, and any and all uncovered health care
      expenses.

      11.    ALIMONY. . . . Additionally, Husband shall maintain a life insurance
                                        -2-
       policy insuring his life in the sum of $110,000.00 term life as surety for the
       payment of such sum in the event of his untimely death prior to payment in
       full of the alimony in solido and the other debts assumed by him herein.
       Husband shall name Wife as sole irrevocable beneficiary until all alimony,
       debts, and other obligations assumed by him are paid in full. Husband shall
       provide proof of such coverage on the date of entry of the Final Decree and
       shall provide annual proof thereafter on each date of the anniversary of the
       entry of the Final Decree. The initial proof of coverage shall include a
       complete copy of the life insurance policy together with the face page
       confirming Wife as sole irrevocable beneficiary and confirming the face
       amount. The annual proof of continuing coverage shall include a true and
       correct copy of an update declaration page reflecting Wife as sole irrevocable
       beneficiary as well as the verification of the coverage amount.

(emphasis added).

      On April 11, 2019, the Appellant filed a petition for civil contempt against the
Appellee, asserting that the Appellee was in willful noncompliance with the MDA, in that
the Appellee:

       failed to provide proof of a life insurance policy on [the Appellee’s] life in
       the amount of no less than $110,000.00; and has failed to show proof that
       [she] is named as the sole irrevocable beneficiary. [He] has further failed to
       provide proof of such coverage as ordered in the Final Decree of Divorce.
       ….
       [He] failed to reimburse [the Appellant] the premium cost for all months
       since the Final Decree of Divorce.
       ….
       [And finally, he] failed to provide the Qualified Domestic Relations Order as
       ordered by this Court.

The Appellant also claimed that the Appellee failed to pay the sum of $3,500.00 to her as
was mandated by the trial court in an order on the divorce referee’s ruling, which payment
was to be made directly to the Appellant and used towards her attorney’s fees. The
Appellee filed a response to the motion, denying that he “willfully disobeyed” the trial
court’s order, instead asserting that he “provided proof of life insurance coverage by
providing [the Appellant] with documentation that she is the named beneficiary of the
group life insurance policy” as well as proof that the Appellant “is currently the beneficiary
of $175,000 of life insurance coverage.” The Appellee also denied the Appellant’s
allegation that he failed to reimburse her for the premium cost for insurance since the final
decree of divorce was entered, and he stated that his counsel had emailed a proposed
Qualified Domestic Relations Order (“QDRO”) to the Appellant’s counsel, who never
responded. Finally, as to the $3,500.00 payment, the Appellee stated that he came to an
                                             -3-
agreement to pay the fees directly to the Appellant’s attorney at the time. Upon learning
that the Appellant had fired her previous attorney, the Appellee asserted that he instead
made the payments to the Appellant directly, and all sums due have now been paid.
However, the Appellee did note that, contrary to the requirements set forth by the MDA,
“[the Appellee] has never been provided with an actual policy and face page, only
confirmation of benefits, which has been provided to [the Appellant.]”

        The parties convened for a hearing on February 21, 2020, after which the trial court
entered an order denying the Appellant’s petition for civil contempt. In its order, the trial
court noted that it was “abundantly clear that there was no full and accurate compliance on
behalf of [the Appellee], with the terms of the agreement at the time the petition was filed.”
However, the trial court concluded that, because the Appellee had not “willfully and/or
intentionally violated” the court’s orders, he could not be found in civil contempt. Thus,
the trial court found that the Appellee was the “prevailing party” in the matter and therefore
could not be made to pay the Appellant’s attorney’s fees. The Appellant thereafter filed a
timely notice of appeal with this Court.

                                          ISSUES PRESENTED

        The Appellant raises two issues for our review on appeal:1

            1. Whether the trial court erred in not awarding the Appellant her attorney’s fees
               as provided for in the MDA.
            2. Whether the Appellant is entitled to attorney’s fees for this appeal.

                                        STANDARD OF REVIEW

       The present case concerns the issue of whether the trial court erred in failing to
award the Appellant attorney’s fees under the language of the parties’ MDA. This presents
a question of law and “[a]ccordingly, our review is de novo with no presumption of
correctness.” Eberbach v. Eberbach, 535 S.W.3d 467, 473 (Tenn. 2017) (citing Barnes v.
Barnes, 193 S.W.3d 495, 498 (Tenn. 2006)).

                                               DISCUSSION

     Whether the Trial Court Erred in Failing to Award the Appellant Attorney’s Fees

      Tennessee follows the “American Rule” regarding attorney’s fees. State v. Brown
& Williamson Tobacco Corp., 18 S.W.3d 186, 194 (Tenn. 2000). The “American Rule”

        1
           The trial court’s ultimate ruling on the contempt petition is not being challenged on appeal, only
its failure to award Appellant her attorney’s fees for the necessity of having to file the petition to enforce
the MDA.
                                                    -4-
provides that “a party in a civil action may recover attorney’s fees only if: (1) a contractual
or statutory provision creates a right to recover attorney’s fees; or (2) some other
recognized exception to the American Rule applies, allowing for recovery of such fees in
a particular case.” Cracker Barrel Old Country Store, Inc. v. Epperson, 284 S.W.3d 303,
308 (Tenn. 2009) (citing Taylor v. Fezell, 158 S.W.3d 352, 359 (Tenn. 2005)). Otherwise,
litigants are personally responsible for their own attorney’s fees. Id. at 309 (citing House
v. Estate of Edmondson, 245 S.W.3d 372, 377 (Tenn. 2008)).

        A marital dissolution agreement is a contract entered into by married parties in
contemplation of a divorce. Id. at 474 (citing Barnes, 193 S.W. 3d at 498). Therefore, as a
contract, the MDA is generally “subject to the rules governing construction of contracts.”
Id. If an MDA is approved by the trial court, it is thereafter incorporated into the parties’
final decree of divorce. Id. (citing Tenn. Code Ann. § 36-4-103(b)). Issues and obligations
contained within the MDA which are governed by statutes “lose their contractual nature
and become a judgment of the court.” Id. (citing Towner v. Towner, 858 S.W.2d 999, 890
(Tenn. 1993)). “The trial court retains the power and discretion to modify terms contained
in the MDA relating to these statutory issues upon sufficient changes in the parties’ factual
circumstances.” Id. (citing Archer v. Archer, 907 S.W.2d 412, 418 (Tenn. Ct. App. 1995)).
However, it bears noting that, “on issues other than child support during minority and
alimony, the MDA retains its contractual nature.” Id. (citing Towner, 858 S.W.2d at 890).
Therefore, “a MDA may include enforceable contractual provisions regarding an award of
attorney’s fees in post-divorce legal proceedings.” Id.

        In Eberbach v. Eberbach, the Tennessee Supreme Court confronted the issue of
attorney’s fees as they relate to MDAs. There, the Court specifically noted Tennessee
courts’ history in observing that, at the trial court level, parties are contractually entitled to
recover reasonable attorney’s fees provided there is an agreement providing for such relief.
See Eberbach, 535 S.W.3d at 478 (citing Seals v. Life Inv’rs Ins. Co. of Am., No. M2002-
01753-COA-R3-CV, 2003 WL 23093844, at *4 (Tenn. Ct. App. Dec. 30, 2003)) (stating
that attorney’s fees could be awarded to a “prevailing party” where the parties’ agreement
has provided for such an award to a “prevailing party”). In such cases, the trial court may
not use its discretion to “set aside the parties’ agreement and supplant it with its own
judgment.” Id. (citing Christenberry v. Tipton, 160 S.W.3d 487, 494 (Tenn. 2005)).
Instead, the trial court may only use its discretion in determining the amount of attorney’s
fees that it finds reasonable under the circumstances. Id. (citing Hosier v. Crye-Leike
Commercial, Inc., No. M2000-01182-COA-R3-CV, 2001 WL 799740, at *6 (Tenn. Ct.
App. July 17, 2001)). This notion is also applicable to the appellate courts. Id. Therefore,
absent mistake, fraud, or another defect, courts must interpret contracts as they are written,
giving the language a “natural meaning.” Id. (citing U.S. Bank, N.A. v. Tennessee Farmers
Mut. Ins. Co., 277 S.W.3d 381, 386-87 (Tenn. 2009)).

       Turning to the instant case, the Appellant argues that the trial court erred in denying
her an award of attorney’s fees due to what she asserts is the Appellee’s noncompliance
                                           -5-
with the terms set forth in the MDA. In support of this contention, the Appellant cites a
specific provision in the MDA which provides:

               (f) Should either party incur any expense or legal fees as a result of
       the breach or noncompliance of this Agreement, should either party be
       caused to file a petition for specific enforcement and/or contempt of court
       relative to this Agreement, or should either party otherwise be caused to
       litigate to collect from a party, estate, or third party any sums or property to
       be transferred or received herein consistent with any portion of this
       Agreement, whether contractual or otherwise, the Court shall award all
       reasonable attorney fees and suit expenses to the non-defaulting party, after
       such hearing and upon appeal. No breach, waiver, or default of any of the
       terms of this Agreement shall constitute a waiver of any subsequent breach
       or default of any of the terms of this Agreement.

              No modification or waiver of any of the terms hereof shall be valid,
       unless in writing and signed by both of the parties. No waiver of any breach
       hereof or default hereunder shall be deemed a waiver of any subsequent
       breach or default of the same or similar nature.

Based on this provision in the MDA, the Appellant contends that, because the Appellee
defaulted on his obligations and she was required to file a petition to enforce the agreement,
she is entitled to attorney’s fees incurred as a result of his noncompliance, irrespective of
his intent.

        Upon reviewing the record, we conclude that the trial court’s disposition on the
matter of attorney’s fees under the provisions of the MDA was in error. In its order, the
trial court concluded that the Appellant was not owed attorney’s fees as she was not the
“prevailing party” in the petition for contempt. However, in this same order, the trial court
also concluded that “[f]rom the evidence before the court, it is abundantly clear that there
was no full and accurate compliance on behalf of [the Appellee], with the terms of the
agreement at the time the petition was filed; specifically with respect to the life insurance,
the qualified domestic relations order, and the attorney fees subsequent to or pursuant to
the pendente lite phase in this case in the amount of $3,500.” Despite clearly finding that
the Appellee was not in compliance with the terms of the MDA, the trial court found that
because the Appellee “[had] not willfully and/or intentionally violated the orders of this
court” and could not be found in civil contempt, an award of attorney’s fees was not
appropriate. Specifically, the trial court determined that the Appellee was the prevailing
party and, under this theory, declined to award the Appellant her attorney’s fees.
Respectfully, we find this conclusion to be in conflict with the clear and unambiguous
language of the parties’ MDA. The language in the MDA in this case expressly provides,
in pertinent part, that, “. . . the Court shall award all reasonable attorney fees and suit
expenses to the non-defaulting party, after such hearing and upon appeal.” (emphasis
                                             -6-
added). Furthermore, as we noted earlier, the Tennessee Supreme Court has made clear in
Eberbach that “on issues other than child support during minority and alimony, the MDA
retains its contractual nature.” Eberbach, 535 S.W.3d at 474 (citing Towner, 858 S.W.2d
at 890). As such, the dispositive question here is whether a party to the MDA has defaulted
on their obligations in such a manner as to cause the opposing party to

        incur any expense or legal fees as a result of the breach or noncompliance of
        this Agreement . . . to file a Petition for specific enforcement and/or contempt
        of court relative to this Agreement, or . . . to litigate to collect from a party,
        estate, or third party any sums or property to be transferred or received herein
        consistent with any portion of this Agreement

 and is therefore obligated to pay “all reasonable attorney fees and suit expenses to the non-
defaulting party.” The trial court, in its order, found that “it is abundantly clear that there
was no full and accurate compliance on behalf of [the Appellee], with the terms of the
agreement at the time the petition was filed.” Therefore, as the Appellee was not in
compliance as required by the MDA, he was effectively in default. As a result of the
Appellee’s noncompliance, the Appellant incurred legal fees in filing her petition to
enforce her rights under the MDA and, according to the clear language of the MDA, was
entitled to her attorney’s fees.

        Nevertheless, the Appellee’s brief sets forth two arguments as to why the trial
court’s disposition was ultimately correct. Specifically, the Appellee asserts that the
Appellant was in default under the MDA and therefore not due any award of attorney’s
fees, and he also argues that he was in substantial compliance with the MDA, such that any
award of attorney’s fees would contravene the intent of the parties set forth in the MDA.
We will address each of these contentions separately.

       First, the Appellee contends in his brief that the Appellant was in default under the
MDA and is therefore not permitted to recover her attorney’s fees under the MDA. In
support of this, the Appellee notes the Appellant’s failure to submit a timely response to
the Appellee’s draft of the QDRO as evidence of her default. Although the Appellee
referenced this matter in his response to the Appellant’s petition for contempt, he never
affirmatively asserted in any pleading filed in the trial court that the Appellant was in
default under the MDA, nor was the issue ever argued before the trial court. As a result,
we deem this issue to be waived on appeal. See Tenn. R. App. P. 36(a); Watson v. Watson,
309 S.W.3d 483, 497 (Tenn. Ct. App 2009) (citing Tenn. R. App. 36(a); Alexander v.
Armentrout, 24 S.W.3d 267, 272 (Tenn. 2000)).2


        2
           Moreover, the Appellant’s alleged default under the MDA was also not raised as an issue on
appeal in the Appellee’s brief. In his brief, the Appellee specifically adopts the Appellant’s statement of the
issues for purposes of this appeal.
                                                    -7-
       Second, the Appellee also maintains that he was in “substantial compliance” with
the provisions of the MDA when the Appellant filed her petition for contempt and, as such,
should not be obligated to pay the Appellant’s attorney’s fees. We find this argument to be
unconvincing as we do not find the doctrine of substantial compliance applicable in this
matter. Under Tennessee law,

       [s]ubstantial performance [of a contract] is said to exist “where there has been
       no willful departure from the terms of the contract, and no omission in
       essential points, and it has been honestly and faithfully performed in its
       material and substantial particulars,” and the only variance from the strict
       and literal performance consists of “technical or unimportant omissions or
       defects.”

Farmers Mutual of Tenn. v. Atkins, No. E2014-00554-COA-R3-CV, 2014 WL 7143292,
at *9 (Tenn. Ct. App. Dec. 15, 2014) (quoting Interstate Bldg. Corp. v. Hills, 66 S.W.2d
597, 598 (Tenn. Ct. App. 1933)). Here, the parties agreed to the MDA’s provisions which
were later incorporated into the final decree of divorce. As evidenced by the Appellant’s
petition for contempt and the trial court’s order noting the Appellee’s noncompliance, the
Appellee failed to uphold his obligations at the time of the Appellant’s filing. Specifically,
the trial court concluded that the Appellee failed to comply “with the terms of the
agreement at the time the petition was filed; specifically with respect to the life insurance,
the qualified domestic relations order, and the attorney fees subsequent to or pursuant to
the pendente lite phase in this case in the amount of $3,500.” We do not regard this as being
merely a “technical or unimportant omission[] or defect.” Id. Rather, as is clear from the
trial court’s findings, the Appellee was not compliant with several of the MDA’s
provisions, which necessitated the Appellant’s filing of her petition. As we perceive it, this
is a clear breach of a contractual provision agreed to by the parties and as such, the
Appellant was owed fees pursuant to the MDA’s provision which specifically states,

       [s]hould either party incur any expense or legal fees as a result of the breach
       or noncompliance of this Agreement, should either party be caused to file
       a Petition for specific enforcement and/or contempt of court relative to
       this Agreement, or should either party otherwise be caused to litigate to
       collect from a party, estate, or third party any sums or property to be
       transferred or received herein consistent with any portion of this Agreement,
       whether contractual or otherwise, the Court shall award all reasonable
       attorney fees and suit expenses to the non-defaulting party, after such hearing
       and upon appeal. No breach, waiver, or default of any of the terms of this
       Agreement shall constitute a waiver of any subsequent breach or default of
       any of the terms of this agreement.

(emphasis added). Here, the Appellant filed her petition for contempt in order to enforce
her contractual rights afforded to her under the provisions of the MDA. Although the
                                          -8-
Appellee maintains that he was in compliance with the MDA such that the Appellant’s
need to file her petition for contempt was obviated, we note again that the trial court found
that the Appellee was in noncompliance with the MDA at the time the Appellant’s petition
was filed. Therefore, it is reasonable under the MDA’s provisions that the Appellant would
file a petition to seek compliance and for contempt, and thus incur attorney’s fees, in order
to enforce her contractual rights. As such, any arguments that awarding the Appellant
attorney’s fees would contravene the intent of the MDA are without merit. Instead, we find
that an award of attorney’s fees in this case clearly carries out the parties’ stated intent in
the MDA, as it states that the defaulting party should be required to pay the attorney’s fees
of the non-defaulting party who incurred fees and expenses due to noncompliance or a
breach.

              Whether the Appellant is Entitled to Attorney’s Fees on Appeal

        In Eberbach, the Tennessee Supreme Court made clear that the contractual
principles to be applied at the trial court level must also be applied at the appellate court
level. Specifically, the Court noted that

       we hold that the Court of Appeals has no discretion whether to award
       attorney’s fees when the parties have a valid and enforceable marital
       dissolution agreement which requires an award of reasonable attorney’s fees
       to a prevailing or successful party. When such an MDA exists, it is subject
       to the normal rules of contractual interpretation and enforcement. If the
       MDA is determined to be a valid and enforceable agreement, the terms
       of the parties’ agreement govern the award of fees, and the court must
       enforce the parties’ terms to the extent the agreement demands.

Eberbach, 535 S.W.3d, at 478 (emphasis added).

        Therefore, as we concluded that the Appellant was entitled to attorney’s fees at the
trial court level, we similarly conclude, based on the Tennessee Supreme Court’s language
in Eberbach, that the Appellant should be awarded her attorney’s fees on appeal.

                                        CONCLUSION

      Based on the foregoing, we reverse that portion of the trial court’s order denying
the Appellant her attorney’s fees, and remand for the trial court to award the Appellant her
reasonable attorney’s fees incurred in this case in the trial court as well as to determine her
reasonable attorney’s fees incurred on appeal.


                                                       s/ Arnold B. Goldin
                                                     ARNOLD B. GOLDIN, JUDGE
                                             -9-